Citation Nr: 1718488	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) in Oakland, California, of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective June 4, 2009.

In July 2015 and June 2016, the Board remanded the issue for further evidentiary development.  In June 2016, the Board also granted the Veteran's request to withdraw his claim for entitlement to a total disability based on unemployability (TDIU).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD more nearly approximates occupation and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In June 2016, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's PTSD.  The AOJ was also instructed to make attempts to obtain, and associate with the record, the Veteran's VA medical records since January 6, 2016 as well as request authorization from the Veteran to obtain private medical treatment records from Vet Center, dated between January 2009 and January 2010, and Kaiser Permanent from June 2008 to present.  The Veteran was afforded a VA examination in August 2016, and the examiner provided the requested opinion.  The AOJ obtained updated VA medical records pursuant to the Board's remand.  The AOJ made several attempts to obtain authorization for the private records requested.  In  response to a July 2016 request, the Veteran supplied a signed authorization dated January 2011, however, the authorization was rejected as being expired.  The Veteran did not respond to requests in August 2016 and October 2016, additionally the AOJ attempted to obtain these records without the need for authorization by calling Vet Center directly in October 2016, which was denied.  The claim for an increased rating for PTSD was then re-adjudicated in a December 2016 supplemental statement of the case.

For these reasons, the Board finds that the prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance) and the issue is ready for appellate review.

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided pre-adjudication notice by letter in July 2009, which discussed the evidence necessary to support the underlying claim for entitlement to service connection for PTSD.  Because entitlement to service connection for PTSD has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, during the period currently on appeal, the Veteran was afforded a VA examination in August 2016.  The examiner conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the examination is adequate for rating purposes.

Legal Criteria and Analysis

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, DC 9411 (PTSD). The Veteran contends that this rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent disabling for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50 percent disabling for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

70 percent disabling for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabling for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Upon consideration of the evidence of record, the Board finds that , resolving all reasonable doubt in the Veteran's favor, the totality of the evidence more nearly approximates a showing of occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment; anxiety; hypervigilance; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Therefore a 50 percent disability rating is warranted.

In November 2009 the Veteran was provided a VA examination for PTSD.  The examiner described an intermittent work history due to the Veteran's "difficult time readjusting" post-Vietnam, however the Veteran was noted to have obtained steady employment beginning in 1996.  The examiner described the Veteran as a loner, noting that he only reported having one friend, no contact with his two children, and a marriage that had ended after three years.  The Veteran had a recurring dream about having to return to Vietnam and a great deal of anxiety, he also reported other intrusive thoughts about the Vietnam War.  Hypervigilance at home and public places, intolerance of helicopter noise, and a suppression of anger was also noted.  The results of the mental status examination described the Veteran as pleasant and cooperative but somewhat anxious with a restricted affect and slightly impaired insight.  However, the Veteran denied hallucinations, delusions, or suicidal ideations, judgement was fair and short and long term memory were both intact.  PTSD was diagnosed and a GAF score of 56 was assigned.

In May 2010 letter, the Veteran's therapist at the San Francisco Vet Center stated that the Veteran was under her from June 2009 to October 2009.  As to the impact of the Veteran's PTSD the letter provided that the Veteran felt he was only able to work late night shifts because daytime work causes intense stress, attributable to having to deal with direct supervision.  Sleep was noted to be irregular and getting worse due to increasing nightmares leading to extreme fatigue and reports of low energy.  His flashbacks continued to be as vivid as they were 40 years ago.  The hyper arousal reaction to noise was also listed as a symptom.  The author of the letter opined that the effect of these symptoms on the Veteran's occupational capacity and relationships was great.

January 2011 records from Vet Center describes the Veteran was sleep deprived, anxious, and depressed.  The Veteran was noted to be using alcohol for sleep trouble, which is limited to four to five hours.  The Veteran was living on a boat at the time to avoid contact with people and at work had a tendency to ignore instruction from his boss and do what he determined to be priority.

Another letter from Vet Center was submitted in February 2011 further describing the Veteran's then current PTSD symptoms.  The letter reported that the Veteran experienced a "drastic change in his personal life" which resulted in him giving up social activities that he previously enjoyed which in turn frustrated the Veteran.  The letter noted that he only worked part time and only at night due to his fears of having to deal with crowds or his boss.  It was noted he did not engage in other activities outside of work, but rather would go home every day and wait at home, without doing anything, until he needed to go to work again.  The Veteran was noted to have little mental or physical patience towards anyone.  He was noted to have anger which was ready to explode at any time.  The Veteran was also concerned about his lack of any serious relationships with women.  Further, the letter provided that the Veteran was treating his sleep issues with alcohol but was continuing to sleep about 4 hours and experience reoccurring dreams that wake him with anxiety.  Finally, the therapist stated that any one of the reported symptoms at this level would greatly affect the Veteran's ability to hold a job or have relationships.  .

March 2011 Vet Center records include discussion of the Veteran's lack of social life due to his mistrust of others.  The Veteran was assessed as less socially interactive, depressed, and anxious.  April 2011 Vet Center records indicate the Veteran suffering from intrusive, distressing thoughts or images that recall his in-service trauma.  July 2011 Vet Center records indicate that his treatment for PTSD had tapered off but that it would be beneficial for him to continue.  In September 2012 the Veteran returned for a visit to Vet Center however did not seek PTSD services.

A January 2013 VA primary care note provides that the Veteran spoke with a VA social worker regarding his PTSD and explained that he lived and worked in a manner out of the way of everyday society because he did not feel comfortable around that many people.  The social worker also commented on the Veteran's periods of agitation, which caused pressured speech, and withdrawal, which caused the Veteran to appear as if checking his surrounding environment.  VA treatment records dated September 2013 describe the Veteran's PTSD symptoms as occasional nightmares and hypervigilance, but noted that these do not bother the Veteran much.  Suicidal and homicidal ideations were negative.  The Veteran declined a referral to VA mental health at the time.  The same findings were provided in VA records dated March 2013, April 2014, October 2014, May 2015, and June 2016.

In August 2016 the Veteran was afforded a VA examination for PTSD.  The examiner characterized the Veteran's PTSD as causing occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Under the Veteran's occupational history it was provided that he did well at work although with difficulties in taking direction and conflicts with co-workers and superiors.  The PTSD symptoms identified by the examiner were anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work.  These symptoms were explained under the PTSD diagnostic criteria as being manifest by recurrent and intrusive memories, recurrent distressing dreams, and intense psychological distress at exposure to cues all related to the traumatic event sustained by the Veteran.  Avoidance of memories and thoughts, as well as external reminders, related to the traumatic event was also indicated, as well as diminished interest and participation in activities and feelings of detachment or estrangement from others.

Upon consideration of the evidence above, the Board finds that the evidence supports a higher disability rating of 50 percent as the overall symptomatology picture more nearly approximates that of occupational and social impairment with reduced reliability and productivity.  

Indeed, throughout the appeal period, the Veteran's PTSD has been manifested by symptoms such as recurrent nightmares, vivid flashbacks, chronic sleep problems, anxiety, agitation, hypervigilance, avoidance tendencies, restricted affect and impaired insight, fair judgment, and hyperarousal reactions.  

Significantly, the Veteran has been noted to be isolative since his first VA examination in November 2009, where he was described as a "loner" after reporting only one real friend, no contact with his adult children, and a marriage that failed shortly after it began.  Vet Center letter of May 2010 and February 2011 note that his PTSD symptoms clearly would greatly affect his ability to hold a job or have relationships.  Additional Vet Center records from January 2011 through July 2011 show the Veteran consistently declined to take part in past social activities as well as an inability to achieve a serious intimate relationship.  It was also noted that it is the preference of the Veteran to live alone on a boat because of the small amount of people he has to interact with.  Further, the evidence shows he restricted himself to only night jobs so as to avoid crowds and interactions with others.  

Occupational issues are also well documented.  Vet Center records show that throughout the Veteran's work history, as noted, he has limited himself to night shifts due to the limited number of other employees he is exposed to in that capacity.  The Veteran also stated, in Vet Center records from January 2011, that he would ignore instructions from his boss and complete assigned tasks the way he felt they should be done.  Moreover, his employment has been primarily part time.  

Moreover, VA records cited above refer to the Veteran as a loner and provide explanation as to why the Veteran lives and works in an isolated manner.  That explanation is based on the fact that the Veteran does not feel comfortable around many people.  The most recent VA examination, conducted in August 2016, provides that the Veteran did well while working, he has since retired, but the examiner opined that the Veteran had difficulties with taking directions and had conflicts with co-workers and superiors.  The examiner also opined that the Veteran's PTSD symptoms caused difficulty in adapting to stressful situations, including occupational situations.  Concerning social impairments, the most recent VA examination found the Veteran presented with diminished interest and participation in activities.

While the Board acknowledges that the Veteran was able to remain employed until his retirement, the evidence of record indicates that the Veteran was limited in the type of employment he could obtain, night shift work, and had difficulties in the work environment.  Furthermore, the social relationship impact of the Veteran's PTSD symptoms manifest to a higher degree.  The Veteran has an isolated social existence due to his PTSD.

The Board further acknowledges that there have been no reported problems with speech, memory or thinking.  However, as noted, he has been noted to have restricted affect, impaired insight and only fair judgment.  

Upon consideration of the above and affording the Veteran the benefit of the doubt the Board finds that, with consideration of his difficulty establishing and maintaining effective work and social relationships, and other symptomatology, that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent disability rating is warranted.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to warrant a rating of 70 or 100 percent.  For example, there is no evidence of spatial disorientation, hallucinations,  or obsessional rituals which interfere with routine activities.  There is also no evidence of speech intermittently illogical, obscure, or irrelevant.  The Board acknowledges that the Veterans experiences episodes of anxiety and depression, however, the Veteran recurrently denies any suicidal ideations and bouts of depression are only noted in isolated records (see January 2011 Vet Center record).  While the Veteran has described experiencing agitation and feelings of anger, the evidence shows the Veteran has good control of his anger.  Furthermore, there is no evidence of episodes or periods of violence on the part of the Veteran.  Without evidence of total occupational and social impairment the criteria for a 100 percent rating are not met.

In sum, while the criteria for a 50 percent disability rating have been approximated during the appeal period, at no point have the criteria for a rating greater than 50 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (b).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

Here, the Veteran is in receipt of a combined disability rating of 100 percent for his service-connected disabilities.  However, in June 2016, the Board previously withdrew the claim for entitlement to TDIU at the Veteran's request.  Therefore, as the Veteran has affirmatively chosen not to pursue entitlement to TDIU, the issue is not before the Board.  


ORDER

Entitlement to an disability rating of 50 percent, and no higher, for PTSD for the entire period on appeal is granted, subject to controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


